Citation Nr: 1041348	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-27 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer as a result 
of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to January 1958.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, Mississippi 
(although the Louisville, Kentucky RO has retained jurisdiction 
of the case), that denied the benefits sought on appeal.  The 
Veteran appealed that decision to the Board and the case was 
referred to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to further appellate review.  In this regard, 
it is noted that the RO did not follow the special procedures to 
help the Veteran prove his claims under 38 C.F.R. § 3.311, for 
claims based on exposure to ionizing radiation.  Under such 
provisions, prior to consideration by the RO, the claim of a 
"radiation-exposed Veteran" who subsequently develops a 
"radiogenic disease," and such disease becomes manifest within 
the applicable period, will be referred to the Under Secretary 
for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1).  
The Under Secretary shall consider the claim with reference to 
certain factors and may request an advisory medical opinion from 
the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).


In this case, medical records show that the Veteran was diagnosed 
with both prostate cancer and skin cancer in 2007.  Prostate 
cancer and skin cancer are noted to be a "radiogenic disease" 
under 38 C.F.R. § 3.311(b)(2).  These diseases were each 
manifested approximately 48 years after the Veteran's claimed 
exposure to ionizing radiation in service, which is within the 
period specified in 38 C.F.R. § 3.311(b)(4).  A December 2007 
letter shows that the Defense Threat Reduction Agency (DTRA) 
verified that the Veteran participated in Operation PLUMBBOB 
which occurred at Camp Desert Rock, Nevada between May and 
October 1957.  The DTRA in January 2008 furnished a radiation 
dose estimate for the Veteran from such participation, pursuant 
to 38 C.F.R. § 3.311(a).

Given such findings, the RO should have referred the claim to the 
Under Secretary of Benefits for consideration before final 
adjudication, as directed in 38 C.F.R. § 3.311(b).  Instead, the 
Jackson RO itself promulgated an administrative decision in July 
2008, based on a review of the evidence in the file and on a 
December 2006 VA Memorandum from the Chief Public Health and 
Environmental Hazards Officer to the Director, Compensation and 
Pension Service.  That Memorandum contained instructions on the 
use of the screening dose tables including identification of 
cases that should be referred to his office for individual 
medical opinions.  While the Memorandum includes a general 
medical opinion in regard to cases of veterans exposed to 
radiation in the Nevada Test Site who have later developed 
prostate and skin cancer, at no point does it appear that the 
Under Secretary for Benefits has considered the Veteran's claims, 
which is to be in writing with rationale in accordance with 38 
C.F.R. § 3.311(b)(1).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO/AMC should refer the Veteran's case 
to the VA Under Secretary for Benefits for 
an advisory opinion consistent with the 
requirements of 38 C.F.R. § 3.311(c).  If 
the Under Secretary for Benefits is unable 
to conclude that it was at least as likely 
as not, or that there is no reasonable 
possibility, that the Veteran's prostate 
cancer and/or skin cancer was secondary to 
radiation exposure, the case should then be 
referred to an outside consultant for 
further development consistent with 38 
C.F.R. § 3.311(d).

When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

